PONDER, Justice.
The defendant- was found guilty of illegal possession of narcotics and as a multiple offender was sentenced to imprisonment in the State Penitentiary at hard labor for the balance of his natural life. He has appealed to this Court from his conviction and sentence.
The case presents nothing for our review, there being no ‘bills of exceptions filed or perfected and no error patent on the face of the- record. State v. Phillips, 209 La. 194, 24 So.2d 374.
For the reasons assigned, the conviction and sentence are affirmed.